 In the Matter of EAGLE MANUFACTURING COMPANYandSTEEL WORK-ERS ORGANIZING COMMITTEECasesNos. C-V8 and R-390.-Deoided April 7, 1938Oilers and Oil Containers Manufacturing Industry--Interference, Restraint,or Coercion:efforts to discredit "outside" labor organization ; prior attempts toinstitute employee representation plan ; employer-conducted election to pollstrength of "outside"union-Strike:precipitated by refusal to sign contractwith recognized majorityrepresentative-Company-Dominated Union:suggest-ing formation of "inside" union ; domination and interference with formationand administration of; support of; recognition of, as representative of majorityof employees ; contract with, signed without prior negotiations or discussionsof terms; disestablished as agency for collective bargaining-Contract: orderedto cease giving effectto-Investigation of Representatives:controversy con-cerning representation of employees : prior recognition of petitioning union asexclusive representative withdrawn and recognition refused-UnitAppropriatefor Collective Bargaining:all employees except foremen, assistant or subfore-men, supervisory employees, office and clerical workers, watchmen, guards,.policemen, and salaried employees-ElectionOrderedMr. Henry Shore,for the Board.Mr. A. Pinsky,ofWellsburg,W. Va., for the respondent.Mr. W. F. Elcessor, Mr. W. E. Pyle,andMr. Wilmore Kenney,ofWellsburg, W. Va., for the Alliance.Mr. Paul Rusen,of Steubenville, Ohio, andMr. Thomas Frew,ofToronto, Ohio, for the S. W. O. C.Mr. David Y. Campbell,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 13, 1937, Steel Workers Organizing Committee, hereincalled the S.W. O. C., on behalf of Lodge No. 1318, AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, herein.called the Lodge, filed with the Acting Regional Director for theSixth Region (Pittsburgh, Pennsylvania) a petition alleging that aquestion affecting commerce had arisen concerning the representation492 DECISIONS AND ORDERS493of employees of Eagle Manufacturing Company, Wellsburg, WestVirginia,herein called the respondent,and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat.449, herein called theAct.On October 6, 1937, Paul Rusen, the subregional director ofthe S. W. O. C., filed with the Acting Regional Director chargesalleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of theAct.Thereupon, on October 27, 1937, the National Labor Rela-tions Board, hereincalled the Board, by Charles T. Douds, its ActingRegional Director,issued its complaint against the respondent,alleg-ing that the respondenthad engagedin and wasengagingin unfairlabor practices affecting commerce,within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act. On October18, 1937, the Board, acting pursuant to Article II, Section 37 (b),and Article III, Section 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered thatthe cases be consolidated for the purposes of a hearing,and actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofsaid Rules and Regulations,ordered an investigation on the petitionand authorized the Acting Regional Director to conduct it and to pro-vide for an appropriate hearing upon clue notice.Notices of hearingon the complaint and the petition were issued and duly served, to-gether with copies of the complaint, upon the respondent, the S. W.O. C., and upon the Eagle Employees Alliance, herein called the,Alliance, a labor organization alleged in the complaint to be domi-nated by therespondent.The complaint alleged-in substance(1) that during the period fromMarch through July 1937, the respondent, through its officers andagents caused the formation of the Alliance among its employees, atthe same time expressing opposition to other labor organizations,and at all times has dominated the same, and has contributed finan-cial and other support thereto; and (2) that the respondent by suchacts and other acts has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On November 3, 1937, the respondent filed its answer,admittingthe allegations of fact as to the interstate character of its business,admitting that it had bargained with the S. W. O. C. as the exclu-sive bargaining agent of its employees until it recognizedthe Alli-ance as majority representative upon the presentation of proof of itsmembership by the latter, admitting that it entered into a contractwith the Alliance on October 4, 1937, as representing the majority of 494NATIONALLABOR RELATIONS BOARDthe respondent's employees, but denying that it had engaged inunfair labor practices, and denying that these activities affected com-merce.On the same date, the respondent also filed separate motionsto dismiss the complaint and the petition on the ground that theBoard lacked jurisdiction, also stating as grounds for the motion todismiss the complaint, that the complaint was improperly issued inviolation of Article III, Sections 3 and 5, of said Rules and Regula-tions, since the charge failed to state properly the address of the re-spondent and was not sworn to until 2 days after it was filed (al-though the charge was sworn to prior to the issuance of the; com-plaint, and although the complaint properly stated the correct ad-dress of the respondent).. These motions having been renewed orallyat the hearing, both were overruled by the Trial Examiner on allgrounds assigned.On November 3, 1937, also, the Alliance filed adenial, in the nature of an answer, of those allegations of the coin-plaint that it was dominated and caused to be formed by the respond-ent.On November 10, 1937, the Alliance filed its motion to intervene,which was granted by the Trial Examiner at the hearing. Theserulings are hereby affirmed.Pursuant to notice, a hearing was held on November 11, 12, 13, and15, 1937, at Wellsburg, West Virginia, before Charles E. Persons, theTrial Examiner duly designated by the Board. The Board and therespondent were represented by counsel, and the S. W. O. C. and theAlliance were represented and participated- in the hearing.The re-spondent, while participating in the hearing, declined to introduceany evidence other than the testimony of one of its officers whichapparently was intended to go to the issues of the Board's jurisdic-tion and the appropriate unit, evidently relying on its prior motionsto dismiss on jurisdictional grounds, which were renewed at theclose of the Board's case in a motion to dismiss that assigned also theBoard's failure to sustain the burden of proof, and a number ofother grounds.The motion was overruled by the Trial Examiner,which ruling we hereby affirm. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made other rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The Trial Examiner's Intermediate Report was duly filed with theActing Regional Director and duly served on all the parties.TheS.W. O. C. and the Alliance filed no exceptions thereto.The Boardhaving" granted an extension of time for the filing of exceptions tothe Intermediate Report by the respondent, the respondent filed its DECISIONS AND OI{DER{S495exceptions thereto on March 24, 1937.No opportunity for oral argu-ment was requested.We have considered the respondent's excep-tions to the Intermediate Report and find them to be without meritexcept as hereinafter indicated.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Eagle Manufacturing Company, is a corporationorganized in 1897 and existing under the laws of the State of WestVirginia, having its office and principal place of business at Wells-burg, West Virginia. Since 1924 -the respondent has been engaged inmanufacturing and selling oilers, of the types used on railroads andfor oiling various kinds of machinery, oil containers with spouts,of the type used in garages and filling stations, and certain special-ties, such as florists' stands.During 1936 the respondent's volumeof sales was $750,499.14, and during the first three quarters of 1937,was $663,477.25.The industry is a small one, employing not morethan 1,000 persons, about 23 per cent of whom are employed by therespondent.The respondent's products enjoy a national and foreign distribu-tion through sales agencies located in 24 cities in various States otherthanWest Virginia and in Hamilton, Ontario, and in Mexico City,Mexico.About 75 per cent of the raw materials used by the respond-ent, principally sheet metal, paints, lacquers, and cartons, are receivedat the respondent's plant from sources outside the State of WestVirginia.About 95 per cent of the products of the respondent areshipped from its plant into other States and to foreign countries.II. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organizationaffiliatedwith the Committee for Industrial Organization, represent-ing Lodge No. 1318, Amalgamated Association of Iron, Steel andTin Workers of North America, a labor organization also affiliatedwith the Committee for Industrial Organization through the S. W.O. C., admitting to its membership all employees of the respondentexcept supervisory employees (including foremen and subforemen),office and clerical workers, watchmen, and salaried employees.Eagle Employees Alliance is an unaffiliated labor organization,admitting to its membership only employees of the respondent. exceptforemen, snbforemen, office workers, and salaried employees. 496NATIONALLABORRELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The events prior to the strikePrior to March 1937 there had been no labor organization of anykind among the respondent's employees.On March 7,1937,EnixPostelthwait, an employee of the respondent, visited Thomas Frew,a representative of the S. W. O. C., in Wheeling, West Virginia, asa preliminary step to forming a local union at the respondent's plant.Frew informed Postelthwait as to the procedure to be followed andgave him some membership application cards, which designated theS.W. O. C. as the collective bargaining agent. In accordance witharrangements made at that time, an open meeting was held at Wells-burg on March 10, 1937, at which time 87 members were obtained,officerswere elected, and application was made for the Lodge'scharter, which was subsequently granted.Among the officers electedwere Enix Postelthwait,as president,and W.E. Pyle, as treasurer.On the following afternoon, March 11, the respondent, throughits foremen,called a meeting on the plant premises of all its em-ployees 15 minutes before their regular quitting time.John Paull,the treasurer of the respondent, addressed the gathering, saying insubstance that the respondent was a small concern in a small townand asking the nature of the controversy or agitation among the em-ployees.No one answered his question.Then Paull addressed Pyleand asked him substantially the same question.Pyle replied that hedid not care to discuss it pro or con,and that there was a great dealof movement over the country for labor organization.The meetingthen broke up.The employees were paid for the time spent in themeeting.About March 12, 1937, a notice was posted in the plant, over thesignature of H. W.Paull, the respondent's president,in the followingterms :NoticeThis Company recognizes the right of its employees to form aCompany Union.That is, a Union composed only of theemployees of this Company.We, will willingly and gladly meet with such a Union, or aCommittee representing the same,at any time for the purpose ofadjusting to the complete satisfaction of its employees,in so faras it is possible to do so, any and all differences that may arisebetween this Company and its employees.EAGLEMANUFACTURINGCOMPANY(signed)H. W. PAULLOn March 15, 1937, the respondent, by its foremen,notified its em-ployees of a second meeting, held in the stockroom of the plant 1 hour DECISIONS AND OI{DERS497before regular quitting time.No deduction from pay was made forattendance at this meeting.John Paull again addressed the em-ployees, substantially in the same terms as at the prior meeting, add-ing a suggestion that there was no need for the employees to pay duesto an outside labor organization.He then said that S. O. Paull, therespondent's secretary, had a few words to say and a paper to read tothe employees. S. O. Paull then took charge of the meeting and sug-gested the formation of an independent union, in that connection read-ing from a paper in his hand. This paper was not introduced in evi-dence by the respondent, who appears to have possessed the sole copy,but apparently it was in the form of a petition or agreement for theformation of an inside union. In reading from the paper and makinghis remarks, S. O. Paull suggested that the proposed inside unionmight.well be called the "Employees Alliance."The paper was thenplaced on a barrel head for the employees to sign, which a few did.Later the same day, or the next day, S. O. Paull called the Lodge'scommittee, composed of Postelthwait and others, into his office andsuggested they sign the above-mentioned paper.This they refused todo.On March 16, the day following, various foremen solicited theemployees at work to sign the paper.One employee, Pollock, testi-fied that his foreman, Elwood Cawthon, approached him and askedhim to sign "the Company Union thing that Sam Paull had yester-day."Cawthon also remarked to Pollock, "Walter, you should besmart enough to know they don't want no outside union."None of these facts are refuted by the respondent. It is clear, there-fore, that the respondent knew immediately of the formation of theLodge, and quickly set out on a campaign to influence its employeesagainst it, at the same time starting a counter-movement to establisha company-dominated union.These actions of the respondent were followed by a so-called"secret" election conducted by the respondent early in April.Thepaymaster of the respondent gave to each of the employees, while atwork, ballots on which they were to mark their choice for the "com-pany union, C. I. 0., or no union." The ballots were collected by theforemen and taken to the respondent's office.The results of the elec-tion were never announced, and the respondent fails both to deny thesefacts and to throw any light upon the results of the election. In viewof the respondent's purpose as evidenced by its prior actions, it maybe inferred that the results were unfavorable to the outcome of itsplan to establish an inside union. In any event, the respondent'sactivities in this direction were abruptly suspended at this point.In the meantime, the Lodge, acting through the S. W. O. C., beganto represent the employees in several grievances against the respond-ent.At least one grievance was adjusted satisfactorily, at the behest 498NATIONAL LABOR RELATIONS-BOARDof the S. W. O. C. On April 16, 1937, the S. W. O. C. submitted tothe respondent by letter a proposed contract, and the respondentreplied, indicating a willingness to negotiate.Both from the admis-sions in the respondent's answer and from the testimony, it is clearthat respondent recognized the S. W. O. C., acting on behalf of theLodge, as the exclusive bargaining agent of its employees.At no-time during the various conferences and negotiations which tookplace in the period beginning March 16, 1937, and ending aboutAugust 5, 1937, within which time the strike occurred, did the re-spondent question the right of the S. W. O. C. to act as exclusivebargaining agent, and at no time did the respondent request proofthat a majority of its employees were members of the Lodge. Rather,the respondent appeared to have been satisfied with the claims of theS.W. O. C. and the Lodge. It is significant that during the earlymonths of union activity the respondent kept in touch with the devel-opment of the organization movement by questioning Postelthwaitand other members of the Lodge regarding events at Lodge meetings.Itmay be safely assumed, therefore, from the uncontradicted testi-mony as to the respondent's attitude and actions, that at the time ofthe strike, on June 11, 1937, the Lodge had a substantial majority ofthe respondent's employees in its membership.On June 3, 1937, a conference was held between the officers of therespondent and the Lodge committee and representatives of theS.W. _O. C., for the purpose of discussing the contract submitted tothe respondent in April.Wages, hours, and other conditions andterms of employment were discussed, but the conference adjournedupon the unqualified refusal of the respondent to sign a contract with,he S. W. O. C. or any other labor organization. This flat refusal tosign a contract fomented dissatisfaction among the members, so that.at a meeting of the Lodge that evening, June 3, the S. W. O. C. repre-sentatives with difficulty restrained the members from a strike vote.On June 11, 1937, employees in the moulding department went onstrike as the result of the respondent's refusal to grant certain payincreases.This was the spark that struck the smouldering dissatis-faction of the employees, quickly resulting in a spontaneous strike of,the entire plant.At a meeting that evening, the, Lodge officially rec-ognized and took charge of the strike.On that night also, the repre-sentatives of the S. W. O. C. visited H. W. Paull, S. O. Paull, andJohn Paull, the respondent's president, secretary, and treasurer, re-spectively, again requesting the respondent to enter into negotiationsfor a contract, so as to keep the plant in operation.Again the requestwas denied, these officials of the respondent refusing even to discussthe matter.The strike continued until July 20, 1937, with other efforts beingmade by the S. W. O. C. and the Lodge to obtain a settlement. During DECISIONS AND ORDERS499this period the operations of the respondent were at a standstill.OnJuly 20 the strike was settled on the basis of the reinstatement of thestrikers and memoranda given to the Lodge by the respondent cover-ing employees in the several departments.The memorandum for thepressing department, which is in evidence, specified certain hourlyrate increases,a $5 daily minimum for operators on piece work, thegranting of seniority rights, and the recognition of certain holidays;it refused to grant vacations with pay.Other memoranda were sub-stantially similar in contents.The employees then returned to work,beginning on July 21, 1937, without, however, obtaining a reversalof the respondent's position against entering into a signed contract.During the strike, the settlement was delayed by the disinclinationof the respondent to meet with representatives of the S. W. O. C. Onseveral occasions during the strike, Gail Postelthwait,the brother ofEnix,and likewise an active member of the Lodge, attempted to ar-range conferences with the respondent,each time being told that therespondent would be glad to meet with the committee from the Lodge,so long as no S. W.O. C. representatives were present.B. Thedominationof theformation and administration of theAllianceOn July 9, 1937, during the strike, a back-to-work meeting wascalled byW. E. Pyle and Wilmore Kenney, both employees of therespondent, later elected vice president and committee secretary, re-spectively, of the Alliance.Pyle was the employee singled out byJohn Paull at the first stockroom meeting on March 11 to state thecause of the unrest.Pyle, who had been elected the original treas-urer of the Lodge, had meanwhile relinquished his office.This meet-ing was held at one of the city's fire houses, which was obtainedrent-free for the occasion.Employees attending the meeting wereasked to vote in favor of returning to work, without terms beingspecified, and 60 so voted.Balloting was conducted under theauspices of an ex-mayor of Wellsburg,the city fire chief, and ahardware merchant.The ballots were taken away by Pyle andKenney and the results later announced in the newspaper.The next day, July 10, Pyle .and Kenney circulated a petitionamong the employees which was headed as follows :We the undersigned do hereby agree that we will return towork with union recognition other than the C. I. 0., the union tobe decided by majority of employees signing this petition.A total of 121 signatures were obtained,which was a majority ofthe employees.Among the signers were a subforeman and W. F.Elcessor, another supervisory employee. 500NATIONALLABORRELATIONSBOARDElcessor is shown on the respondent's pay roll for October 9, 1937,which is in evidence, as the foreman of the printing department.The respondent, however, contends that this designation is incorrect,and that Elcessor is head printer. It appears that Elcessor is paidon an hourly basis while other foremen are paid by the month.Nevertheless, it is clear that Elcessor occupies the same position withrespect to other employees in the printing department as do otherforemen with respect to their subordinates.He is paid at a higherrate than other printing department employees.He is responsiblefor the work of the department.He supervises and directs thework and recommends the hiring and discharging of employees.Heis, therefore, the immediate representative of the respondent in deal-ing with that portion of its working force in the printing depart-ment.Elcessor was elected president of the Alliance at its organ-ization meeting on July 18, 1937.The testimony is uncontradicted that in circulating the petitionPyle and Kenney represented that it came from the respondent, whothey stated had professed to them a willingness to sign a contractwith the American Federation of Labor. It appears from the evi-dence that these representations were the bases for obtaining a num-ber of the signatures.Some of the members of the Loclge, however, became suspicious thatthe petition was in the nature of a trap set by the respondent to bringabout the establishment, of a company-dominated union.Accord-ingly, on July 11, 1937, a group of such employees called uponS. O. Paull to confirm the rumor that the respondent was willing tosign a contract with the American Federation of Labor. In response,Paull stated that the respondent would not sign such a contract withthe American Federation of Labor or any other labor organization.Paull then said that he did not know much about the AmericanFederation of Labor except that it was a recognized labor organiza-tion.Further, Paull asked why the employees paid dues to an out-side labor organization, for which they received no returns.Thenhe said, "I would suggest we get a plan of our own, something liketheWeirton plan," and extolled the virtues of such a plan.Theemployees understood his reference to the Weirton plan, with whichthey were familiar, inasmuch as Weirton is located only 12 milesfrom Wellsburg and since some of the employees had had personalcontact with similar employee representation plans in other plants.During the conversation Paull at first denied knowledge of the peti-tion being circulated by Pyle and Kenney, and later admitted tohaving read it.On July 18, 1937, another meeting was held in one of the firehouses.Admission was restricted to the employees who had signed DECISIONS AND ORDERS501the petition and those who wished to sign at the door.At this timePyle and Kenney addressed the meeting to the effect that they hadtalked to a representative of the Weirton Security League and toa representative of the American Federation of Labor, that the duesin the latter organization were too high and therefore they recom-mended a plan patterned after the former organization.A vote wasthen taken as between the American Federation of Labor and theemployees union, with the latter winning by a count of 54 to 22.The vote was then made unanimous upon motion.Officers werethen elected and an organization formed, no name as yet having beenchosen.On the morning of July 19, 1937, Kenney visited the secretary oftheWeirton Security League, discussed the formation of the organi-zation at Wellsburg, and obtained copies of the League's grievanceprocedure and forms.Kenney then returned to Wellsburg where hemet Elcessor. Pyle, and apparently others, and reported the results ofhis visit toWeirton. It was then decided to have some applicationcards printed.At this time, so it is testified by Elcessor, when theywere casting about for a name for the new organization, someone sug-gested the title, Eagle Employees Alliance.Elcessor disclaims anyconnection with the almost identical name suggested by S. O. Paull atthe second stockroom meeting on March 15, when the respondentrather openly attempted to cause the formation of an inside union.The application cards were then printed by a printer at the personalexpense of Elcessor, Pyle, and Kenney, according to their testimony.This fact we are inclined to doubt, since Elcessor as head printer musthave .had access to the facilities in the respondent's printing depart-ment, and must have known that the respondent would have had littleor no objection to his so using the facilities in view of the obvious favorwith which the respondent had looked upon the establishment of aninside union among its employees. It is reasonable to assume thatthe three' nien, all wage earners, would ordinarily adopt such an ap-parent economy, particularly since the Alliance had just been formedand as yet had no treasury.By the end of July the Alliance was alleged to have been sufficientlystrong to ask the respondent to recognize it as the majority representa-tive.Thus, within 20 days after the idea was first formulated, accord-ing to Elcessor's testimony, the Alliance was formed and had grownto represent a majority of the respondent's employees.Although nodefinite examples of individual discriminations are shown in the rec-ord, it is obvious that the respondent's wishes were communicated toits employees by the actions and general attitude of its officers. It is,we think, highly significant that Elcessor admitted, upon cross-exam-ination, that he first heard of the inside-union idea about a week be- 502NATIONAL LABOR RELATIONS BOARDfore the organization was formed, that is about July 11, the date onwhich S. O. Paull remarked to a group of employees in connectionwith the Pyle and Kenney petition that he suggested "we get a plan ofour own, something like the Weirton plan." It is also important tonote that the rumors accompanying the circulation of the petition onJuly 10 dealt not with an inside union, but with the AmericanFederation of Labor.From these facts it is clear that, having unsuccessfully attemptedto sow the seed of a company-dominated inside union (tentativelydesignated as the "Employees Alliance") in March, and having ob-served the growing strength of the Lodge through questioning cer-tain of the members as to its development and, in reasonable prob-ability, through the results of its employer-conducted election inApril, it resolved to bide its time and to change its strategy ofattack against the Lodge.Thus, the respondent's officers met withrepresentatives of the Lodge and of the S. W. O. C. and recognizedtheir authority to bargain, but refused to grant their requests,except concerning minor grievances.The respondent finally heldthe long-awaited conference to discuss the negotiation of a con-tract, after delaying for over a month, but then refused the unionrequestsand unqualifiedly denied the union's fundamental de-mand for a signed contract, thus creating discontent and dissatis-faction among the members of the Lodge.During the strike therespondent unnecessarily prolonged the strike by refusing to discussthe negotiation of a contract and failing to meet with outside S. W.O. C. representatives, the duly chosen collective bargaining agents ofthe majority of its employees.We think the purpose of this coulase ofaction was to discredit the S. W. O. C. among the employees, and tolay the foundations for a second attempt to establish a company-dominated inside union by first engendering impatience and dissatis-faction among the members of the Lodge with the failure of theS.W. O. C. to secure tangible results.This conclusion is corroboratedby the fact that, as soon as the new inside union was safely launched,with one of the respondent's foremen installed as its president, therespondent quickly settled the strike.Further, the respondent settledthe strike, not with the S. W. O. C., but with Enix Postelthwait, thusinferentially emphasizing that its employees were better able to bar-gain collectively when acting independently of an outside labor or-ganization.It is interesting also to note that the terms of the strikesettlement memoranda contain substantially the same terms and con-ditions of employment as the corresponding clauses in the contractsubmitted by the S. W. O. C. in April, a fact which would seem toindicate that these requests were not considered unreasonable by therespondent. DECISIONS AND ORDERS503When the Alliance requested recognition as the majority repre-sentative it turned over to the respondent its only records of mem-bership, the application cards.Within 4 or 5 days the respondentgranted the Alliance recognition, without prior opportunity beingafforded the Lodge to produce proof of its membership.AboutAugust 5, 1937, S. O. Paull called the president of the Lodge tohis office and informed him that he, Paull, had locked in his deskthe membership cards of the Alliance as proof of the latter's majority,and that the respondent would no longer recognize the S. W. O. C.on behalf of the Lodge as bargaining agent.At thesame time Paullasked Postelthwait if he would sign with the Alliance, which thelatter refused to do.The membership cards of the Alliance werekept by the respondent, although the Alliance was granted recogni-tion on August 5, until October 5, 1937, when they were returnedto the Alliance for use in preparation for the instant proceeding.The petition having been filed on August 13, 1937, the S. W. O. C.and the Lodge made numerous attempts to confer with the respond-ent's officials in order to arrange for an election to be held by theBoard's Acting Regional Director for the Sixth Region upon the con-sent of all the parties.The S. W. O. C., however, was unable toreach an official of the respondent until about the middle of Septem-ber.On September 18, 1937, the S. W. O. C. in a letter to the re-spondent claimed to represent a majority of its employees and for-mally requested the making of an agreement for a consent election.The respondent replied by letter on September 21, 1937, stating thatthe proposal had been taken under advisement.The following day,September 22, the Alliance voted a resolution appointing Kenney,Pyle, and Elcessor as a committee to negotiate a contract with therespondent.On September 23, 1937, the respondent wrote to theS.W. O. C., stating that it was neutral in regard to the proposedelection and that it was a question to be decided by the S. W. O. C.and its employees.-This committee of the Alliance proceeded to draft a contract, pat-terned after the information and data previously secured from theWeirton Security League, and on Saturday, October 2, 1937, sub-mitted the contract to the respondent,without any prior negotia-tions or discussions whatsoever-with the respondent.The hitter askedfor time to study the proposed contract, and had it retyped.OnMonday, October 4,1937,at about 11 a. m., the respondent called in thecommittee of the Alliance and again without discussion of its termsor any change therein both parties signed the contract.Thus was reached the climax of the 8 months' campaign of therespondent to discredit the Lodge and the S.W. O. C. and to bringabout the establishment of a company-dominated and company-controlled inside union.80618-38-voL vi-33 504NATIONAL LABOR RELATIONS BOARDThe terms of the contract grant no substantial concession notalready possessed by the employees through the efforts of theS.W. O. C. and the Lodge. A procedure for settling grievances,which is of doubtful practicability, is provided.On the other hand,the question of wages is left open pending the findings of efficiencyexperts employed by the respondent, over whose findings the Alliancehas no control.We find that by the foregoing acts the respondent has dominatedand interfered with the formation and administration of the EagleEmployees Alliance and has contributed support to it, and that bysuch acts, and by other acts described in Section III A, the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYInasmuch as we have found that the respondent has dominatedand interfered with the formation and administration of the EagleEmployees Alliance and has contributed support to it, in additionto ordering the respondent to cease and desist from its unfair laborpractices, we shall affirmatively require the respondent to withdrawall support and recognition from the Alliance and to disestablishit as an organization representing the respondent's employees for thepurposes of dealing with the respondent in matters of collective bar-gaining, and to cease giving effect to its contract with said organi-zation.,VI. THE QUESTION CONCERNING REPRESENTATIONThe respondent recognized the S.W. O. C., on behalf of theLodge, as the representative of a majorityof its employees and asthe exclusive bargaining agent therefor, until August 5, 1937.Onsuch date the respondent notified the president of the Lodge thattheAlliance had proven its right to represent a majority of theemployees and that the respondent would no longer recognize thei InMatter of Cating Rope Works, Inc.andTextileWorkersOrganizing Committee,C. 1.0., 4 N. L.R. B. 1100; InMatter of The Jacobs Bros.Co, IncandUnited ElectricalandRadioWorkers of America, Local No. 1226, 5 N.LR B 620, InMatter of TitanMetal Manufacturing CompanyandFeder at Labor Union No 19981,5 N. L R B. 577, DECISIONSAND ORDERS505right of the S. W. O. C. on behalf of the Lodge to represent amajority of the employees.Subsequently, on October 4, 1937, therespondent entered into a contract with the Alliance, which wehave found had its inception in the unfair labor practices of therespondent.This contract was entered into at a time when theS.W. O. C. was claiming to act as majority representative, andwithout any investigation by the respondent of the validity of theclaims advanced by the S. W. O. C.We find that a question has arisen concerning representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above,, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VIII.THE APPROPRIATE UNITThe S. W. O. C. and the Alliance both request the plant unit asthe appropriate one.The S. W. O. C. contends that such unit shouldinclude all employees of the respondent except supervisory employees,foremen, assistant or subforemen, office and clerical workers, watch=men, guards and policemen, and salaried employees.The Alliancecontends that only foremen, assistant foremen, office and clericalworkers, and salaried employees should be excluded from the appro-priate unit.There is a dispute about the eligibility of W. F. Elcessor, thepresident of the Alliance.Since we have found that he is in factthe foreman of the printing department, he will be excluded fromparticipation in the election.The Lodge does not admit to membership supervisory employeesand watchmen. Inasmuch as we are ordering the disestablishmentof the Alliance, the eligibility to membership in the Lodge, since itis fixed by standards that appear to be reasonable, should be con-trolling.We find that all employees of the respondent, except foremen,assistant or subforemen, supervisory employees, office and clericalworkers, watchmen, guards, policemen, and salaried employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the respondent thefullbenefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act. 506NATIONAL LABOR RELATIONS BOARDIX. THEDETERMINATION OF REPRESENTATIVESWe have found that at the time of the strike, on June 11, 1937, theS.W. O. C., on behalf of the Lodge, represented a majority of therespondent's employees, a fact that was acquiesced in by the respond-ent according to the admissions in its ans`ver.That right to repre-sent the majority of the employees was reasserted by the S. W. O. C.in its letter of September 18, 1937, to the respondent. Inasmuch aswe are ordering that the respondent withdraw recognition from theAlliance and that the Alliance be disestablished as a collective bar-gaining agency, no other labor organization will exist to contest theclaims of the S. W. O. C.However, no signed application cards orother similar documentary proof of membership were introduced inevidence.At the hearing, the respondent assumed a neutral positionwith respect to the holding of an election.We believe that, under these circumstances, the question concern-ing representation can best be resolved by the holding of an electionby secret ballot.The S. W. O. C. requests that the pay roll of Octo-ber 9, 1937, which is in evidence, be used as a basis for determiningeligibility to vote in the election, and there is no testimony indicatingthat another date is more suitable for the purpose.Accordingly, weshall direct that all employees in the appropriate unit whose namesappear on the pay roll as of October 9, 1937, shall be eligible to votein the election.We shall not order said election to be held, however,until we are satisfied that the effects of the respondent's unfair laborpractices have been dissipated.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee, Lodge No. 1318 of Amal-gamated Association of Iron, Steel, and Tin Workers of North Amer-ica, and Eagle Employees Alliance are labor organizations, within themeaning of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,-within the meaning of Section 8 (1) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of the Eagle Employees Alliance, and bycontributing support to said organization, has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8 (2)of the Act. DECISIONS AND ORDERS5074.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.-5.A question affecting commerce has arisen concerning representa-tion of employees of the respondent, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.6.All employees of the respondent, except foremen, assistant orsubforemen, supervisory employees, office and clerical workers,watchmen, guards, policemen, and salaried employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor 'Relations Act, theNational Labor Relations Board hereby orders that Eagle Manu-facturing Company and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theEagle Employees Alliance, or with the formation or administrationof any other labor organization of its employees, or from contribut-ing financial or other support to the Eagle Employees Alliance orany other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(c)Giving effect to its contract with Eagle Employees Alliance.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the Eagle Employees Allianceas a representative of its employees for the purposes of dealing withthe respondent concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment, andcompletelydisestablish the EagleEmployeesAlliance as suchrepresentative;(b)Post immediately in conspicuous places throughout the plant,and maintain for a period of at least thirty (30) consecutive days,notices stating (1) that the respondent will cease and desist as afore-said; and (2) that the respondent withdraws and will refrain from 508NATIONAL LABOR RELATIONS BOARDAall recognition of Eagle Employees Alliance as a representative ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment, and completelydisestablish it as such representative ;(c)Notify the Regional Director for the Sixth Region, in writing,within ten (16) days from the date of this order, what steps therespondent has taken to comply herewith.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with EagleManufacturing Company, an election by secret ballot shall be con-ducted upon further order of the Board under the direction andsupervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees of Eagle Manufacturing Company, whose namesappear on the pay roll of October 9, 1937, except foremen, assistantor ' subforemen, supervisory employees, office and clerical workers,watchmen, guards, policemen, salaried employees, and those whosince have quit or been discharged for cause, to determine whetheror not they desire to be represented by Steel Workers OrganizingCommittee, on behalf of Lodge No. 1318 of Amalgamated Associationof Iron, Steel, and Tin Workers of North America, for the purposesof collective bargaining.